DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/3/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3482276B2 (referred to as ‘276, machine translation relied upon herein).
	Regarding claims 1-8, 11, and 12, the limitation that the solar panel is adapted for operative connection to a power sink for delivery of electric panel to the power sink is an intended use limitation. Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115. Additionally, the limitation that the power transfer circuit is adapted for connection to an AC power supply and configured to transfer current from the AC power supply at a forward-biased voltage to a first terminal of the solar panel in response to a  first half-cycle portion of the alternating current supplied to the solar panel and to prevent transmission of current from the AC power supply to the first terminal of the solar panel in response to a second half-cycle portion of the alternating current is an intended use limitation. These limitations are treated alongside structural  limitations in the analysis below.
‘276 teaches a photovoltaic system (Fig. 5A) comprising
a solar panel (rightmost “solar cell module” 1b in Fig. 5A) adapted for operative connection to a power sink 4 for delivery of electric power from the solar panel to the power sink (“load”) 4 (bottom half of p. 6 of translation)
a power transfer circuit in operative communication with the solar panel, the power transfer circuit adapted for connection to an AC power supply 9a (bottom p. 7 of translation), the power transfer circuit includes a bypass current blocking diode 9j (top half p. 9) that is configured to transfer current (“AC2” in Fig. 5A) from the AC power supply at a forward-biased voltage to a first terminal (right terminal of rightmost panel 1b, at equal potential with 1h) of the solar panel in response to a first half-cycle portion of the alternating current supplied to the solar panel (top half of p. 8, 9) and to prevent transmission of current from the AC power supply to the first terminal of the solar panel in response to a second half-cycle portion of the alternating current (while the translation does not use the exact language of the claim, a skilled artisan would understand from the diagram of Fig. 5 that diode 9j is in series with rightmost panel 1b, and that current AC2 flows from diode 9j to the panel, just as disclosed diode of Fig. 1 is in series with disclosed panel 13; MPEP §2111.01.III).
Per claim 2, ‘276 teaches the limitations of claim 1. The limitations of claim 2 are intended use limitations, and are treated as previously described. The power transfer circuit is configured to operate in a first mode of operation in which transmission of current from the AC power supply 9a is prevented (such as when switch 9h is open), and a second mode of operation in which transmission of current from the AC power supply to the solar panel is permitted (when switch 9h is closed, Ibid.).
Per claim 3, ‘276 teaches the limitations of claim 2. The system further comprises an electronic controller (“control circuit unit”) 6 programmed to alternately operate the power transfer circuit in one of the first mode of operation and second mode of operation in response to a system command or an operating condition of the photovoltaic system (middle p. 5 of translation).
Per claim 4, ‘276 teaches the limitations of claim 3. The electronic controller is programmed to operate the power transfer circuit in the second mode of operation in response to a frozen water condition at a surface of the solar panel, and to operate the power transfer circuit in the first mode of operation in response to an operating condition in which the frozen water condition is not present at the surface of the solar panel (p. 10 of the translation discusses snow or icing on upper plate of a solar panel, detection by surface temperature sensor, etc.).
Per claim 5, ‘276 teaches the limitations of claim 3. The system command or operating condition is based on a criteria such as a frozen water sensor in operative communication with the surface of the solar panel (Fig. 7, bottom of p. 9 of translation through middle of p. 10; also p. 5: “the control circuit receives an input signal from the detection sensor 5 which has detected snow accumulated in the solar section”; p. 6: “the detection sensor 5 detects a phenomenon such as snow accretion, temperature drop…”).
Per claim 6, ‘276 teaches the limitations of claim 1. The system further comprises a sensor configured to detect a frozen water condition on a surface of the solar panel (Fig. 7, bottom of p. 9 of translation through middle of p. 10; also p. 5: “the control circuit receives an input signal from the detection sensor 5 which has detected snow accumulated in the solar section”; p. 6: “the detection sensor 5 detects a phenomenon such as snow accretion, temperature drop…”).
Per claim 7, ‘276 teaches the limitations of claim 6. The sensor includes a temperature sensor (p. 10: “surface temperature sensor 15 that detects the surface temperature of the solar cell module”).
Per claim 8, ‘276 teaches the limitations of claim 6. The frozen water condition represents a layer of snow on the surface of the solar panel (middle of p. 10 of translation).
Per claim 11, ‘276 teaches the limitations of claim 1. The limitations of claim 11 are intended use limitations and are treated as described previously. Based on the reasoning and cited passages above, a skilled artisan would understand that the power transfer circuit is arranged and configured to transmit a positive half-cycle portion of the alternating current to a positive terminal of the solar panel and to transmit a negative half-cycle portion of the alternating current to a negative terminal of the solar panel.
Per claim 12, ‘276 teaches the limitations of claim 1. The system further comprises a plurality of solar panels (rightmost and center rightmost panels 1b of Fig. 5A) in operative communication with the power transfer circuit. The further limitations of claim 12 are intended use limitations and are treated as described previously. Based on the reasoning and cited passages above, and the teaching that the plurality of solar panels are both in series with diode 9j, a skilled artisan would understand that the power transfer circuit is arranged and configured to transmit a positive half-cycle portion of the alternating current to a positive terminal of a first solar panel of the plurality of the solar panels, and to transmit a negative half-cycle portion of the alternating current to a negative terminal of a second solar panel of the plurality of solar panels.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘276 as applied to claim 1 above, and further in view of JP09-023019A to Nakazawa (of record, machine translation, also of record, relied upon herein).
Regarding claim 9, ‘276 teaches the limitations of claim 1. ‘276 teaches that the power sink includes a commercial power source, but does not specifically teach that the power sink includes an alternating current power grid. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use an alternating current power grid as the power sink, as connecting such systems to a grid is conventional (¶0003, 0006 of Nakazawa). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2000-214940A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726